                    William Grausso
                            ATTORNEY AT LAW
September 21, 2020

VIA ECF
Honorable Gary R. Brown
United States District Court, EDNY
100 Federal Plaza
Central Islip, NY 11722

       Re: Windward Bora, LLC v. David Cohen, Docket 18-cv-5997

Dear Hon. Gary R. Brown:

We represent the Defendant, David Cohen, (“Defendant”) in the above entitled matter.
Defendant’s claim is that a grant of Summary Judgment is improper in this case and that
a “genuine dispute” as to material facts exists under Fed. R. Civ. P. 56(a).

I. Legal Standard

Fed. R. Civ. P 56 provides that a court may grant summary judgment when the “movant
shows that there is no genuine dispute as the any material fact and the movant is entitled
to judgment as a matter of law.” Fed R. Civ. P. 56(a).

II. Legal Analysis and Relief Requested

Because the plaintiff failed to submit sufficient evidence of a default in payment,
plaintiff’s motion should be denied and this action should be dismissed in its entirety. It
is settled law that providing evidence of default in payment in admissible form is part of
Plaintiff’s prima facie burden in a foreclosure action. See Emigrant Bank v. Marando,
143 A.D.3d 856, 856, 39 N.Y.S.3d 83 (2d Dep’t 2016); Valley National Bank v. Moses
Deutsch, 88 A.D.3d 691, 930 N.Y.S.2d 477 (2d Dep’t 2011); GRP Loan, LLC v. Taylor,
95 A.D.3d 1172, 1173-74, 945 N.Y.S.2d 336 (2d Dep’t 2012); U.S. Natl. Assn. Tr U/S
6/01/98 [Home Equity Loan Trust 1998-2] v. Alvarez, 49 A.D.3d 711, 711 (2d Dep’t
2008). Absent admissible proof of a default in payment, plaintiff’s motion must be
denied.

Plaintiff’s failure to establish standing herein warrants denial of plaintiff’s motion. The
law is well-settled that for Plaintiff to have standing to prosecute this action, Plaintiff
must be the holder or the assignee of both the Mortgage and the Note at the time



131 West Main Street               Tel 631.591.0833                   wgrausso@mac.com
Riverhead, NY 11901                Fax 888.820.9829
                                   Cell 631.793.6492
                   William Grausso
the action is commenced. U.S. Bank, N.A. v. Collymore, 68 A.D.3d 752, 890 N.Y.S.2d
578 (2d Dep’t 2009). In CitiMortgage v. Stosel, 89 A.D.3d 887, 934 N.Y.S.2d 182 (2d
Dep’t 2011) (internal citations omitted), the Second Department noted that “[a] plaintiff
establishes its standing in a mortgage foreclosure action by demonstrating that it is both
the holder or assignee of the subject mortgage and the holder or assignee of the
underlying note, ‘either by physical delivery or execution of a written assignment prior to
the commencement of the action’” and bears the burden of proving standing where the
defendant’s answer places standing in issue. Id. The conclusory statement of Plaintiff’s
counsel that they are in possession of the Mortgage, Note, and evidence of default when
no business records have been established to support those claims is insufficient to
warrant a grant of summary judgment.

The Second Department’s decision in Aurora Loan Servs., LLC v. Weisblum,
85 A.D.3d 95, 923 N.Y.S.2d 609 (2d Dep’t 2011), clearly establishes that service of the §
1304 notice in the required form is a condition precedent to the proper commencement of
a foreclosure action. In Aurora Loan Services v. Weisblum, 85 A.D.3d 95, 923 N.Y.S.2d
609 (2d Dep’t 2011), the Second Department held that RPAPL § 1304 requires that a
plaintiff commencing a foreclosure action “submit an affidavit of service to establish
proper service on both borrowers ‘by registered or certified mail and also by first-class
mail’ to their last known address.” (emphasis added). The Second Department found the
allegation of compliance with RPAPL §1304 in the foreclosing plaintiff’s complaint
insufficient, holding that the plaintiff “is required to prove its allegation by tendering
sufficient evidence demonstrating the absence of material issues as to its strict
compliance with RPAPL 1304, and the failure to make this showing requires denial of
the motion, regardless of the opposing papers.” Id. The Plaintiff’s prior affidavit by
Yonel Devico does not constitute an affidavit of service and the documentary evidence
provided as part of the Complaint in this action is not admissible without a supporting
business record or someone with ‘personal knowledge’ of the actual mailing. Plaintiff’s
has failed to meet the standard established in Aurora and their motion for summary
judgment should be denied.

Plaintiff has failed to submit facts that are supported by admissible evidence pursuant to
Fed. R. Civ. P. 56(c)(2) and they have established a ‘genuine dispute’ on material facts
which require further discovery or a trial of fact on the issues of this case.

                                                     Sincerely,
Dated: September 21, 2020
                                                     William Grausso, Esq/s/
                                                     William Grausso, Esq
cc: VIA ECF
Barry Golden, Esq., Hasbani & Light, P.C.


131 West Main Street               Tel 631.591.0833                 wgrausso@mac.com
Riverhead, NY 11901                Fax 888.820.9829
                                   Cell 631.793.6492
